    Case: 1:19-cv-05835 Document #: 43 Filed: 07/13/20 Page 1 of 3 PageID #:229




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RYAN EDMUNDSON, individually and on
behalf of others similarly situated,
                                                     Case No. 1:19-cv-05835
                   Plaintiff,
                                                     Hon. Thomas M. Durkin

       v.

AMAZON.COM, INC.,

                   Defendant.

      DEFENDANT AMAZON.COM, INC.’S RENEWED MOTION TO COMPEL
     ARBITRATION AND DISMISS, OR IN THE ALTERNATIVE, STAY CLAIMS

       Pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., Defendant Amazon.com, Inc.

respectfully moves this Court for an order compelling Plaintiff to arbitrate his claims and

dismissing Plaintiff’s claims pending arbitration on an individual, non-class basis.         In the

alternative, Amazon respectfully moves this Court for an order staying the claims pending

individual arbitration. In support of its motion, Amazon incorporates its Memorandum of Law

filed contemporaneously herewith.

       Pursuant to the Court’s standing order, counsel for Amazon conferred with counsel for

Plaintiff regarding whether there is any objection to this motion. Plaintiff’s counsel stated that

Plaintiff objects to Amazon’s motion.

       WHEREFORE, Amazon respectfully requests that the Court grant its motion and enter an

order compelling Plaintiff to arbitrate his claims and dismissing his claims pending arbitration, or

in the alternative, staying this action pending arbitration. Amazon further requests it be awarded

costs and fees for this renewed motion and such other relief as the Court deems appropriate.




                                                 1
    Case: 1:19-cv-05835 Document #: 43 Filed: 07/13/20 Page 2 of 3 PageID #:230




Dated: July 13, 2020                        Respectfully submitted,

                                            AMAZON.COM, INC.
                                            By: /s/ Elizabeth B. Herrington

                                             Elizabeth B. Herrington
                                             beth.herrington@morganlewis.com
                                             Alex Berger
                                             alex.berger@morganlewis.com
                                             Tyler Zmick
                                             tyler.zmick@morganlewis.com

                                             MORGAN, LEWIS & BOCKIUS LLP
                                             77 West Wacker Drive
                                             Chicago, IL 60601-5094
                                             Tel. +1.312.324.1445
                                             Fax. +1.312.324.1001




                                        2
    Case: 1:19-cv-05835 Document #: 43 Filed: 07/13/20 Page 3 of 3 PageID #:231




                                CERTIFICATE OF SERVICE

        I, Elizabeth B. Herrington, an attorney, certify that on July 13, 2020, I caused a copy of

the foregoing document to be served upon all counsel of record for all parties that have appeared

via the Court’s CM/ECF system.


                                                    /s/ Elizabeth B. Herrington
                                                    Elizabeth B. Herrington




                                                3
